Citation Nr: 1455541	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-20 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2004, with prior inactive duty service. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, to include the transcript of the August 2014 Board presided over by the undersigned Veterans Law Judge. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has diabetes mellitus type II that manifested in service and that he has erectile dysfunction that is secondary to his diabetes mellitus type II.  The Veteran's post-service TRICARE records show a diagnosis of diabetes mellitus prior to the appeal period as recent as June 2009.  His in-service TRICARE records show that the Veteran was screened for possible diabetes mellitus type II.  See June 2002 TRICARE records.  Further, treatment records dating within the first post-service year shows a note of possible diabetes mellitus.  See April 2005 TRICARE records.  The Veteran also reports that he had symptoms of diabetes mellitus type II in service, such as thirst and frequent urination.  See August 2014 Veteran statement.  The Veteran's wife reports that the Veteran's erectile dysfunction seemed to happen after he started on different medications while in the Army and after he retired.  See October 2009 wife statement.  For these reasons, a VA examination must be obtained to determine the nature and etiology of the Veteran's diabetes mellitus type II and erectile dysfunction.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding treatment records, specifically to include TRICARE records from June 2009 to present.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Afterwards, schedule the Veteran for a VA medical examination with a physician with appropriate expertise to determine the nature and etiology of diabetes mellitus type II and erectile dysfunction.  Request that the examiner review the claims file (Virtual VA and VBMS) and indicate that this case review was accomplished.

After performing all necessary testing, the examiner is asked to address the following:

(a) Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that diabetes mellitus type II manifested in service or within the first post-service year, or is otherwise etiologically related to service. 

The examiner's attention is invited to the following:

(1)  The in-service and post-service treatment records showing lab results from 2002 and 2005.

(2) The June 2002 in-service TRICARE records showing screening for diabetes mellitus type II.

(3) The April 2005 TRICARE record showing a notation of possible diabetes mellitus type II, with no follow-up. 

(4) The Veteran's report of symptoms such as thirst and frequent urination in service.  See August 2014 Veteran statement; August 2014 Board hearing transcript at p. 4.  

(b) Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that erectile dysfunction is etiologically related to service.   

(c) If erectile dysfunction is not related to service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that erectile dysfunction was caused by diabetes mellitus type II.  

(d) If erectile dysfunction is not related to service and was not caused by diabetes mellitus type II, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that erectile dysfunction was aggravated (i.e., worsened) beyond the natural progress by diabetes mellitus type II. 

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to diabetes mellitus type II.  

The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3. After completing the development and conducting any additional development that is deemed warranted, adjudicate the claims on appeal.  If the claims remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



